DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36 – 42, 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 7, 8, 9 and 11 of U.S. Patent No. 11,041,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims described the same invention.  The current claims are contained in the patented claims.
With respect to claims 43 and 46 – 49, the Examiner considers that it would have been an obvious matter of design choice to provide the floor panel with any predetermined material because it would tune the floor to exhibit a desired acoustic performance as necessitated by the specific requirements of the particular application. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
  
Claims 23 – 28, 30, 31 and 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8 and 11 of U.S. Patent No. 10,287,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims described the same invention.  The current claims are contained in the patented claims.
With respect to claims 29, 32, 33 and 35, the Examiner considers that it would have been an obvious matter of design choice to provide the floor panel with any predetermined material because it would tune the floor to exhibit a desired acoustic performance as necessitated by the specific requirements of the particular application. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
 
Claims 23 – 25 and 36 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8 and 12 of U.S. Patent No. 9,631,361. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims described the same invention.  The current claims are contained in the patented claims.
With respect to claims 26 – 35 and 40 – 49, the Examiner considers that it would have been an obvious matter of design choice to provide the floor panel with any predetermined material and with particular physical characteristics because it would tune the floor to exhibit a desired acoustic performance as necessitated by the specific requirements of the particular application.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 23 – 28, 30, 31, 36 – 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7 – 10, 19, 21, 22 and 26 of U.S. Patent No. 8,678,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims described the same invention.  The current claims are contained in the patented claims.
With respect to claims 29, 32 – 35, 39 and 41 – 49, the Examiner considers that it would have been an obvious matter of design choice to provide the floor panel with any predetermined material and with particular physical characteristics because it would tune the floor to exhibit a desired acoustic performance as necessitated by the specific requirements of the particular application.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 17, 2022